                     United States Bankruptcy Court
                    Northern District of California


In re:                                             Case No. 20-50469-SLJ
MORDECHAI KOKA
                                                   Chapter 11

________________/

  CREDITORS AMALIA AND JEFF HANNA’S[PROPOSED] COMBINED PLAN OF
                         REORGANIZATION
         AND[TENTATIVELY APPROVED] DISCLOSURE STATEMENT
                        (August 10, 2021)

INTRODUCTION

     This is Amalia and Jeff Hanna’s (the Plan Proponent”)
Combined Chapter 11 Plan of Reorganization and Disclosure
Statement (the “Plan”). The Plan identifies each known creditor
by name and describes how each claim will be treated if the Plan
is confirmed.

     Part 1 contains the treatment of creditors with secured
claims; Part 2 contains the treatment of general unsecured
creditors. Taxes and other priority claims would be paid in
full, as shown in Part 3.

     Most creditors (those in impaired classes) are entitled to
vote on confirmation of the Plan. Completed ballots must be
received by Debtor’s counsel, and objections to confirmation must
be filed and served, no later than [date]. The court will hold a
hearing on confirmation of the Plan on [date] at [time]. However,
the court will first determine if the disclosure aspects of this
Plan provide sufficient information to the parties in interest at
a hearing currently scheduled for September 7, 2021 at 2:00 P.M.

     Attached to the Plan are exhibits containing financial
information that may help you decide how to vote and whether to
object to confirmation. Exhibit 1 includes background
information regarding Debtor and the events that led to the
filing of the bankruptcy petition and describes significant
events that have occurred during this Chapter 11 case. Exhibit 2
contains an analysis of how much creditors would likely receive
in a Chapter 7 liquidation. Exhibit 3 shows Debtor’s monthly
income and expenses. Exhibit 4 describes how much Debtor is


In re: Koka Individual Chapter 11, Case No.: 20-50469
Combined Plan & Disclosure Statement                               (Version: 7/30/12)
August 9, 2021                       -1-
Case: 20-50469   Doc# 212   Filed: 08/10/21   Entered: 08/10/21 14:52:47   Page 1 of
                                        23
required to pay on the effective date of the plan. Exhibit 5
shows Debtor’s monthly income and expenses related to each
investment property.

     Whether the Plan is confirmed is subject to complex legal
rules that cannot be fully described here. You are strongly
encouraged to read the Plan carefully and to consult an attorney
to help you determine how to vote and whether to object to
confirmation of the Plan.

     If the Plan is confirmed, the payments promised in the Plan
constitute new contractual obligations that replace the Debtor’s
pre-confirmation debts. Creditors may not seize their collateral
or enforce their pre-confirmation debts so long as Debtor
performs all obligations under the Plan. If Debtor defaults in
performing Plan obligations, any creditor can file a motion to
have the case dismissed or converted to a Chapter 7 liquidation,
or enforce their non-bankruptcy rights. Debtor will be
discharged from all pre-confirmation debts (with certain
exceptions) if Debtor makes all Plan payments. Enforcement of
the Plan, discharge of the Debtor, and creditors’ remedies if
Debtor defaults are described in detail in Parts 5 and 6 of the
Plan.


PART 1: TREATMENT OF SECURED CREDITORS

Debtor to Make Regular Payments and Pay Arrears Over Time.
1702 Paru Street, Alameda, California 94501
                         1(A)
 Class
 Name of Creditor        Deutsche Bank National Trust Company, as Indenture
                         Trustee for the Impac CMB Trust Series 2007-A
 Collateral              1702 Paru Street (1st DOT)
                         Alameda, California 94501
 Amount Due              $824,534.99

 Regular Monthly         $4,662.02 [Stipulation Re Payment Dkt. No. 36.]
 Payment
 Estimated Value         $1,625,833

 Estimated Arrears       $4,662.02      [Per POC #5-1]

 Interest Rate on        0.00%
 Arrears



In re: Koka Individual Chapter 11, Case No.: 20-50469
Combined Plan & Disclosure Statement                               (Version: 7/30/12)
August 10, 2021
                                           -2-
Case: 20-50469     Doc# 212     Filed: 08/10/21   Entered: 08/10/21 14:52:47   Page 2 of
                                            23
 Monthly Payment on      Single lump-sum payment due on or before 90 days
 Arrears                 after the Effective Date from income produced by
                         two rental units.


     Debtor will retain the above collateral [the aforementioned
collateral and pay the entire amount contractually due by making
all post-confirmation regular monthly payments, and by paying all
pre-confirmation arrears (including attorneys fees and late
charges), on the 15th day of the month, starting in the month
following the Effective Date.

     On April 27, 2020, Debtor and Class 1(A) Claimant Deutsche
Bank National Trust Company, as Indenture Trustee for the Impac
CMB Trust Series 2007-A (“Deutsche Bank”) entered into a
Stipulation for Plan Treatment on First Lien Secured by Real
Property Located at 1702 Paru Street, Alameda, CA 94501, (the
Alameda Property”),(the “Deutsche Bank Stipulation”) [Dkt. No.
38], with respect to the treatment of the Class 1(A) claim of
Deutsche Bank, which is incorporated herein by reference.
Further, the terms and conditions of the Deutsche Bank
Stipulation shall govern, supersede, and replace any inconsistent
or contrary provision set forth in the Plan.

     Creditors in these classes may not repossess or dispose of
their collateral so long as Debtor is not in material default
under the Plan (defined in Part 6(c). These secured claims are
impaired and entitled to vote on confirmation of the Plan.

1702 Paru Street, Alameda, California 94501
                         1(B)
 Class
 Name of Creditor        Citibank West, FSB

 Collateral              1702 Paru Street (1st DOT)
                         Alameda, California 94501
 Amount Due              $153,000.00

 Regular Monthly         $643 [30 year fixed rate 2.880%]
 Payment
 Estimated Value         $1,625,833

 Estimated Arrears

 Interest Rate on        2.880%
 Arrears



In re: Koka Individual Chapter 11, Case No.: 20-50469
Combined Plan & Disclosure Statement                               (Version: 7/30/12)
August 10, 2021
                                           -3-
Case: 20-50469     Doc# 212     Filed: 08/10/21   Entered: 08/10/21 14:52:47   Page 3 of
                                            23
 Monthly Payment on      Single lump-sum payment due on or before 180 days
 Arrears                 after the Effective Date from a new loan commitment
                         or sale of the property.


     Debtor will pay the entire amount contractually due by
making all post-confirmation regular monthly payments, and by
paying all pre-confirmation arrears (including attorneys fees and
late charges) with interest in one (1) payment, due 180 days
after the Effective Date on the above secured claims. To the
extent arrears are determined to be other than as shown above,
appropriate adjustments will be made in the amount. Creditors in
these classes shall retain their interest in the collateral until
paid in full.

     Pending the refinance of the Alameda Property and the
payment in full to Citibank West, FSB, (“Citibank”) Debtor shall
make Adequate Protection payments to Citibank in the amount of
$643.00 due on the 15th day of the month, starting in the month
following the Effective Date. The Adequate Protection amount is
based on a 30-year 2.880% fixed rate loan for a $155,000.00.

     To the extent that Debtor is unable to obtain a loan
commitment or other funds sufficient to pay off all the
outstanding arrears owed to Citibank in full within 120 days
after the Effective Date, then Debtor shall promptly list,
market, and sell the Subject Property to pay the creditors in
this class in full, and escrow for such sale shall close no later
than 220 days after the Effective Date. Unless the court orders
otherwise, a lienholder whose lien is not in bona fide dispute
may credit bid the amount of its lien at the sale. Any deficiency
claim is a general unsecured claim treated in Part 2.

     Creditors in these classes may not repossess or dispose of
their collateral so long as Debtor is not in material default
under the Plan (defined in Part 6(c)). These secured claims are
impaired and entitled to vote on confirmation of the Plan.


Property to be Sold.
858 Acalanes Road, Lafayette, CA 94549
 Class1(C)

 Name of Creditor       HSBC Bank USA, National Association as Trustee for
                        Merrill Lynch Mortgage Investors,
                        Inc., Mortgage Pass-Through Certificates, MANA Series
                        2007-AF1


In re: Koka Individual Chapter 11, Case No.: 20-50469
Combined Plan & Disclosure Statement                             (Version: 7/30/12)
August 10, 2021
                                         -4-
Case: 20-50469    Doc# 212    Filed: 08/10/21   Entered: 08/10/21 14:52:47   Page 4 of
                                          23
 Collateral             858 Acalanes Road (1st DOT), Lafayette, California
                        94549
 Value of               $2,168,000.00
 Collateral
 Amount Due             $965,095.64

 Estimated Arrears      $428,325.78

 Monthly Payment        $5,238.29


     Debtor will sell the above collateral within 90 days of the
Effective Date, paying secured creditors from the proceeds of the
sale. Debtor will file a motion for approval of any such sale on
28 days notice to lien holders. Unless the court orders
otherwise, a lienholder whose lien is not in bona fide dispute
may credit bid the amount of its lien at the sale. Any
deficiency claim is a general unsecured claim treated in Part 2.

     Debtor will make the above monthly payments pending the
closing of the sale, due the [15th] day of the month, starting in
the month following the Effective Date.

     Creditors in these classes may not repossess or dispose of
their collateral so long as Debtor is not in material default
under the Plan (defined in Part 6(c)). These secured claims are
impaired and are entitled to vote on confirmation of the Plan.


PART 2: TREATMENT OF GENERAL UNSECURED CREDITORS
Class 2(a). Small Claims.
 Name of Creditor             Amount of Claim             Amount to be Paid
 Credit Collection            $193.00                     $183.35
 Franchise Tax Board          $399.51                     $379.53
 Total                        $592.51                     $562.88


     This class includes any creditor whose allowed claim is
$ 399.51 or less, and any creditor in Class 2(b) whose allowed
claim is larger than $ 399.51 but agrees to reduce its claim to $
399.51. Each creditor will receive on the Effective Date of the
Plan a single payment equal to [select one] [the lesser of its
allowed claim or $ [number]] [lesser of 95% of its allowed claim
or $ 379.53].
///
///

In re: Koka Individual Chapter 11, Case No.: 20-50469
Combined Plan & Disclosure Statement                             (Version: 7/30/12)
August 10, 2021
                                         -5-
Case: 20-50469     Doc# 212   Filed: 08/10/21   Entered: 08/10/21 14:52:47   Page 5 of
                                          23
     Creditors in this class may not take any collection action
against Debtor so long as Debtor is not in material default under
the Plan (defined in Part 6(c)). Claimants in this class are
impaired and are entitled to vote on confirmation of the Plan,
unless their claims are paid in full with interest on the
Effective Date of the Plan.


Class 2(b). [Other] General Unsecured Claims.
 Name of Creditor             Amount of         Disputed      Effective     Estimated
                              Claim               Y/N         Date          Total Amount
                                                              Payment       to be Paid

 CBA Collection Bureau        $   2,530.00      N                           $    2,277.00
 Citi Visa (Costco)           $   4,490.00      N                           $    4,041.00
 Houzz                        $   2,000.00      N                           $    1,800.00
 Sales Force                  $   7,000.00      N                           $    6,300.00
 United Site Services         $   7,000.00      N                           $    6,300.00
 Amalia and Jeff Hanna        $ 84,941.50       N                           $ 76,447.35
 Nicole and Allan Hulgan      $ 54,400.00       N                           $ 48,960.00
 Thanh-Tam and Daniel         $100,682.36       N                           $ 90,614.12
 Morgan
 Mai T. Hoang                 $ 18,125.00       N                           $ 16,312.50
 Total                        $281,168.86                                   $253,051.96


     Allowed claims of general unsecured creditors [not treated
as small claims in 2A, above or special class claims in accord
with their agreement for lessor treatment pursuant to 11 U.S.C.
Section 1123(a)(4), below.(including allowed claims of creditors
whose executory contracts or unexpired leases are being rejected
under this Plan) shall be paid as follows:

     Pot Plan. Creditors will receive a pro-rata share of a fund
projected to total approximately $255,000,00, and created by the
sales proceeds from the sale of Debtor’s real property commonly
known as and located at 858 Acalanes Road, Lafayette, California
94549 (the “Lafayette Property”), which will be sold within 90
days of the Effective Date. The fund proceeds available to this
class of unsecured creditors will be that residue derived after
the payment in full of: (i) the secured claim provided for in
Part 1 attached to the Lafayette Property (Class 1C); (ii) all
reasonable and customary costs, fees, and other charges incurred
by the Debtor’s Estate from liquidating the Lafayette Property
In re: Koka Individual Chapter 11, Case No.: 20-50469
Combined Plan & Disclosure Statement                                 (Version: 7/30/12)
August 10, 2021
                                         -6-
Case: 20-50469    Doc# 212    Filed: 08/10/21       Entered: 08/10/21 14:52:47   Page 6 of
                                          23
under this Plan and from property previously liquidated by
Debtor, 3190 Vichy Avenue, Napa California 94548 (the “Napa
Property”) (not including capital gains taxes); (iii) all claims
provided for in Class 2(a); (iv) all administrative claims
provided for in Part 3(a)-(c); and (v) any withdrawals or
distributions previously ordered by the Court from the net
proceeds of sale from the Property.
     Pro-rata means the entire amount of the fund divided by the
entire amount owed to creditors with allowed claims in this
class.

     Creditors in this class may not take any collection action
against Debtor so long as Debtor is not in material default under
the Plan (defined in Part 6(c)). This class is impaired and is
entitled to vote on confirmation of the Plan. Debtor has
indicated above whether a particular claim is disputed.

Class 2(c). Special Class of General Unsecured Claims Pursuant to
11 U.S.C Section 1123(a)(4).
 Name of Creditor          Amount of            Disputed      Effective     Estimated
                           Claim                  Y/N         Date          Total Amount
                                                              Payment       to be Paid

 Melissa and Dale          $1,285,810.91        N             $22,842.82    $522,842.82
 Gardner
 Total                     $1,285,810.91                      $22,842.82    $522,842.82


     Percent Plan. Creditors will receive 40.66 percent of their
agreed-to claim of $522,842.82 created by the sales proceeds from
the sale of Debtor’s real property commonly known as and located
at 858 Acalanes Road, Lafayette, California 94549 (the “Lafayette
Property”), which will be sold within 90 days of the Effective
Date. Creditors will receive the agreed-to value of their claim
in 2 payments; 1 payment of $22,371.06 on the Effective Date and
the balance of $500,000,00 from the residue derived after the
payment in full of: (i) the secured claim provided for in Part 1
attached to the Lafayette Property (Class 1C); (ii) all
reasonable and customary costs, fees, and other charges incurred
by the Debtor’s Estate from liquidating the Lafayette Property
under this Plan and from property previously liquidated by
Debtor, 3190 Vichy Avenue, Napa California 94548 (the “Napa
Property”) (not including capital gains taxes); (iii) all claims
provided for in Class 2(a); (iv) all administrative claims
provided for in Part 3(a)-(c); and (v) any withdrawals or
distributions previously ordered by the Court from the net
proceeds of sale from the Property.
In re: Koka Individual Chapter 11, Case No.: 20-50469
Combined Plan & Disclosure Statement                                 (Version: 7/30/12)
August 10, 2021
                                         -7-
Case: 20-50469    Doc# 212    Filed: 08/10/21       Entered: 08/10/21 14:52:47   Page 7 of
                                          23
     Creditors in this class may not take any collection action
against Debtor so long as Debtor is not in material default under
the Plan (defined in Part 6(c)). This class is unimpaired and is
not entitled to vote on confirmation of the Plan. Debtor has
indicated above whether a particular claim is disputed.


PART 3: TREATMENT OF PRIORITY AND ADMINISTRATIVE CLAIMS
(a) Professional Fees.

     Debtor will pay the following professional fees in full on
the Effective Date, or upon approval by the court, whichever is
later.

    Name and Role of Professional                            Estimated Amount
    Farsad Law Offices, P.C. [Former Counsel for Debtor      $    5,000.00
    The Fuller Law Firm, P.C. [Counsel for Debtor]           $   15,000.00
    Christopher Hayes [Former Sub-Chapter V Trustee]         $    9,717.00



(b) Other Administrative Claims. Debtor will pay other allowed
claims entitled to priority under section 503(b) in full on the
Effective Date; except expenses incurred in the ordinary course
of Debtor’s business or financial affairs, which shall be paid
when normally due and payable (these creditors are not listed
below). All fees payable to the United States Trustee as of
confirmation will be paid on the Effective Date; post-
confirmation fees to the United States Trustee will be paid when
due.

     Administrative Creditors may not take any collection action
against Debtor so long as Debtor is not in material default under
the Plan (defined in Part 6(c)). Administrative claimants are
not entitled to vote on confirmation of the Plan.

    Name of Administrative Creditor1                          Estimated Amount of
                                                              Claim



1
  In conjunction with confirmation of the Plan, the Law Offices of Selwyn D. Whitehead
and the Meyer Law Group, LLP shall file a motion for a substantial contribution
pursuant to 11 U.S.C. §§ 503(b)(3)(D) and (b)(4) prior to receiving any funds from
Debtor’s estate.

In re: Koka Individual Chapter 11, Case No.: 20-50469
Combined Plan & Disclosure Statement                              (Version: 7/30/12)
August 10, 2021
                                         -8-
Case: 20-50469     Doc# 212   Filed: 08/10/21   Entered: 08/10/21 14:52:47    Page 8 of
                                          23
 Law Offices of Selwyn D. Whitehead [Counsel for Plan        $15,000.00
 Proponents, The Hanna’s]
 Meyer Law Group, LLP [Counsel for The Gardners]             $20,000.00


(c) Tax Claims. Debtor will pay allowed claims entitled to
priority under section 507(a)(8) in full over time with interest
(at the non-bankruptcy statutory interest rate) in equal
amortizing payments in accordance with section 511 of the
Bankruptcy Code. Payments will be made [monthly/quarterly], due
on the [number] day of the [month/quarter], starting [month &
year]. To the extent amounts owed are determined to be other
than as shown below, appropriate adjustments will be made in the
number of payments.

     Priority tax creditors may not take any collection action
against Debtor so long as Debtor is not in material default under
the Plan (defined in Part 6(c)). Priority tax claimants are not
entitled to vote on confirmation of the Plan.
 Name of Creditor              Estimated     Statutory       Payment         Number of
                               Amount of     Interest        Amount          Payments
                               Claim         Rate
 Internal Revenue Service      $1,670.00     3.00%           $1,670.00       1
 Franchise Tax Board           $1,598.05     3.00%           $1,598.05       1


(d) Priority Security Deposits. Debtor will pay allowed claims
entitled to priority under section 507(a)(7) after the creditor
surrenders possession of their leasehold interest to Debtor
consistent with applicable California law.

Name of Creditor              Property with the            Amount of Deposit
                              Security Deposit
                              Interest
Alexander Beuscher            Residential Lease for        $1,895.00
Scott Beuscher                1702 Paru Street
                              Alameda, CA 94501
Manol Penarada                Residential Lease for        $3,000.00
Erlina Penaranda              1702 Paru Street
Arnaldo Catolos               Alameda, CA 94501
Tate Arron Catolos



PART 4:   EXECUTORY CONTRACTS AND UNEXPIRED LEASES
(a) Executory Contracts/Unexpired Leases Assumed. Debtor assumes
the following executory contracts and/or unexpired leases upon
confirmation of this Plan and will perform all pre-confirmation
and post-confirmation obligations thereunder. Post-confirmation
In re: Koka Individual Chapter 11, Case No.: 20-50469
Combined Plan & Disclosure Statement                             (Version: 7/30/12)
August 10, 2021
                                         -9-
Case: 20-50469     Doc# 212   Filed: 08/10/21   Entered: 08/10/21 14:52:47       Page 9 of
                                          23
obligations will be paid as they come due. Pre-confirmation
arrears will be paid [select one] [in full on the Effective Date]
in [number] equal [monthly/quarterly] installments beginning on
the first day of [month & year].

 Name of Counter-Party                      Description of Contract/Lease
 Alexander Beuscher                         Residential Lease for 1702 Paru
 Scott Beuscher                             Street
                                            Alameda, CA 94501
 Manol Penarada                             Residential Lease for 1702 Paru
 Erlina Penaranda                           Street
 Arnaldo Catolos                            Alameda, CA 94501
 Tate Arron Catolos



(b) Executory Contracts/Unexpired Leases Rejected. Debtor
rejects the following executory contracts and/or unexpired leases
and surrenders any interest in the affected property, and allows
the affected creditor to obtain possession and dispose of its
property, without further order of the court. Claims arising
from rejection of executory contracts have been included in Class
2 (general unsecured claims).

 Name of Counter-Party                      Description of Contract/Lease
 [NONE]


(c) Executory contracts and unexpired leases not specifically
assumed or rejected above will be deemed [select one]
[assumed/rejected].


PART 5: DISCHARGE AND OTHER EFFECTS OF CONFIRMATION
(a) Discharge. Debtor shall not receive a discharge of debts
until Debtor makes all payments due under the Plan or the court
grants a hardship discharge.

(b) Vesting of Property. On the Effective Date, all property of
the estate and interests of the Debtor will vest in the
reorganized Debtor pursuant to § 1141(b) of the Bankruptcy Code
free and clear of all claims and interests except as provided in
this Plan, subject to revesting upon conversion to Chapter 7 as
provided in Part 6(f) below.

(c) Plan Creates New Obligations. Except as provided in
Part 6(d) and (e), the obligations to creditors that Debtor
In re: Koka Individual Chapter 11, Case No.: 20-50469
Combined Plan & Disclosure Statement                           (Version: 7/30/12)
August 10, 2021
                                        -10-
Case: 20-50469   Doc# 212    Filed: 08/10/21 Entered: 08/10/21 14:52:47   Page 10 of
                                          23
undertakes in the confirmed Plan replace those obligations to
creditors that existed prior to the Effective Date of the Plan.
Debtor’s obligations under the confirmed Plan constitute binding
contractual promises that, if not satisfied through performance
of the Plan, create a basis for an action for breach of contract
under California law. To the extent a creditor retains a lien
under the Plan, that creditor retains all rights provided by such
lien under applicable non-Bankruptcy law.


PART 6: REMEDIES IF DEBTOR DEFAULTS IN PERFORMING THE PLAN
(a) Creditor Action Restrained. The confirmed Plan is binding
on every creditor whose claims are provided for in the Plan.
Therefore, even though the automatic stay terminates on the
Effective Date with respect to secured claims, no creditor may
take any action to enforce either the pre-confirmation obligation
or the obligation due under the Plan, so long as Debtor is not in
material default under the Plan, except as provided in Part 6(e)
below.

(b) Obligations to Each Class Separate. Debtor’s obligations
under the Plan are separate with respect to each class of
creditors. Default in performance of an obligation due to
members of one class shall not by itself constitute a default
with respect to members of other classes. For purposes of this
Part 6, the holders of all administrative claims shall be
considered to be a single class, the holders of all priority
claims shall be considered to be a single class, and each non-
debtor party to an assumed executory contract or lease shall be
considered to be a separate class.

(c) Material Default Defined. If Debtor fails to make any
payment, or to perform any other obligation required under the
Plan, for more than 10 days after the time specified in the Plan
for such payment or other performance, any member of a class
affected by the default may serve upon Debtor and Debtor’s
attorney (if any) a written notice of Debtor’s default. If
Debtor fails within 30 days after the date of service of the
notice of default either: (i) to cure the default; (ii) to obtain
from the court an extension of time to cure the default; or (iii)
to obtain from the court a determination that no default
occurred, then Debtor is in Material Default under the Plan to
all the members of the affected class.
///
///
///
///
In re: Koka Individual Chapter 11, Case No.: 20-50469
Combined Plan & Disclosure Statement                           (Version: 7/30/12)
August 10, 2021
                                        -11-
Case: 20-50469   Doc# 212    Filed: 08/10/21 Entered: 08/10/21 14:52:47   Page 11 of
                                          23
(d) Remedies Upon Material Default. Upon Material Default, any
member of a class affected by the default: (i) may file and serve
a motion to dismiss the case or to convert the case to Chapter 7;
or (ii) without further order of the court has relief from stay
to the extent necessary, and may pursue its lawful remedies to
enforce and collect Debtor’s pre-confirmation obligations.

(e) Claims not Affected by Plan. Upon confirmation of the Plan,
and subject to Part 5(c), any creditor whose claims are left
unimpaired under the Plan may, notwithstanding paragraphs (a),
(b), (c), and (d) above, immediately exercise all of its
contractual, legal, and equitable rights, except rights based on
default of the type that need not be cured under section
1124(2)(A) and (D).

(f) Effect of Conversion to Chapter 7. If the case is at any
time converted to one under Chapter 7, property of the Debtor
shall vest in the Chapter 7 bankruptcy estate to the same extent
provided for in section 348(f) of the Bankruptcy Code upon the
conversion of a case from Chapter 13 to Chapter 7.

(g) Retention of Jurisdiction. The bankruptcy court may
exercise jurisdiction over proceedings concerning: (i) whether
Debtor is in Material Default of any Plan obligation; (ii)
whether the time for performing any Plan obligation should be
extended; (iii) adversary proceedings and contested matters
pending as of the Effective Date or specifically contemplated in
this Plan to be filed in this court (see Part 7(f)); (iv) whether
the case should be dismissed or converted to one under Chapter 7;
(v) any objections to claims; (vi) compromises of controversies
under Fed. R. Bankr. Pro. 9019; (vii) compensation of
professionals; and (viii) other questions regarding the
interpretation and enforcement of the Plan.


PART 7: GENERAL PROVISIONS
(a) Effective Date of Plan. The Effective Date of the Plan is
the fifteenth day following the date of the entry of the order of
confirmation, if no notice of appeal from that order has been
filed. If a notice of appeal has been filed, Debtor may waive
the finality requirement and put the Plan into effect, unless the
order confirming the Plan has been stayed. If a stay of the
confirmation order has been issued, the Effective Date will be
the first day after that date on which no stay of the
confirmation order is in effect, provided that the confirmation
order has not been vacated.

In re: Koka Individual Chapter 11, Case No.: 20-50469
Combined Plan & Disclosure Statement                           (Version: 7/30/12)
August 10, 2021
                                        -12-
Case: 20-50469   Doc# 212    Filed: 08/10/21 Entered: 08/10/21 14:52:47   Page 12 of
                                          23
(b) Disputed Claim Reserve. Debtor will create a reserve for
disputed claims. Each time Debtor makes a distribution to the
holders of allowed claims, Debtor will place into a reserve the
amount that would have been distributed to the holders of
disputed claims if such claims had been allowed in the full
amount claimed. If a disputed claim becomes an allowed claim,
Debtor shall immediately distribute to the claimant from the
reserve an amount equal to all distributions due to date under
the plan calculated using the amount of the allowed claim. Any
funds no longer needed in reserve shall be [select one] [returned
to Debtor] [distributed pro-rata among allowed claims in this
class].

(c) Cramdown. Pursuant to section 1129(b) of the Bankruptcy
Code, Debtor reserves the right to seek confirmation of the Plan
despite the rejection of the Plan by one or more classes of
creditors.

(d) Severability. If any provision in the Plan is determined to
be unenforceable, the determination will in no way limit or
affect the enforceability and operative effect of any other
provision of the Plan.

(e) Governing Law. Except to the extent a federal rule of
decision or procedure applies, the laws of the State of
California govern the Plan.

(f)   Lawsuits.

     Debtor believes that causes of action for fraudulent
transfers, voidable preferences, or other claims for relief exist
against the following parties:

       Party           Creditor       Nature of         Amount of     Will Debtor
                          Y/N           Claim             Claim        Prosecute
                                                                        Action?
                                                                          Y/N
 [NONE]


(g) Notices. Any notice to the Debtor shall be in writing, and
will be deemed to have been given three days after the date sent
by first-class mail, postage prepaid and addressed as follows:
///
///
///
///
In re: Koka Individual Chapter 11, Case No.: 20-50469
Combined Plan & Disclosure Statement                            (Version: 7/30/12)
August 10, 2021
                                        -13-
Case: 20-50469   Doc# 212    Filed: 08/10/21 Entered: 08/10/21 14:52:47    Page 13 of
                                          23
Plan Proponent Plan                     Proponent’s Counsel
Amalia Hanna                            Law Offices of Selwyn D. Whitehead
Jeff Hanna                              Attn: Selwyn D. Whitehead, Esq.
161 Cherry Avenue                       4650 Scotia Avenue
Campbell, CA 95008                      Oakland, CA 94605

(h) Post-Confirmation United States Trustee Fees. Following
confirmation, Debtor shall continue to pay quarterly fees to the
United States Trustee to the extent, and in the amounts, required
by 28 U.S.C. § 1930(a)(6). So long as Debtor is required to make
these payments, Debtor shall file with the court quarterly
reports in the form specified by the United States Trustee for
that purpose.

(i) Deadline for § 1111(b) Election. Creditors with an allowed
secured claim can make a timely election under section 1111(b) no
later than 14 days before the first date set for the hearing on
confirmation of the Plan.

Dated: August 10, 2021                  /s/Selwyn D. Whitehead________
                                        SELWYN D. WHITEHEAD
                                        Attorney for Plan Proponent
                                        Amalia and Jeff Hanna




In re: Koka Individual Chapter 11, Case No.: 20-50469
Combined Plan & Disclosure Statement                           (Version: 7/30/12)
August 10, 2021
                                        -14-
Case: 20-50469   Doc# 212    Filed: 08/10/21 Entered: 08/10/21 14:52:47   Page 14 of
                                          23
Attorney Certification

     I, Selwyn D. Whitehead, am legal counsel for the Plan
Proponents, Amalia and Jeff Hanna in the above-captioned case and
hereby certify the following: (i) the foregoing plan is a true
and correct copy of the Individual Chapter 11 Combined Plan and
Disclosure Statement promulgated by the Northern District of
California, San Francisco Division, on July 30, 2012 (the
“Standard-Form Plan”); and (ii) except as specified below, there
have been no alterations or modifications to any provision of the
Standard-Form Plan.

     The following provisions of the Standard-Form Plan have been
altered or otherwise modified.

     Attached hereto as “Exhibit A” is a redline copy identifying
all alternations and modifications to any provision of the
Standard-Form Plan.


     I declare that the foregoing is true and correct.                    Executed
this 10th day of August, 2021.

                                              /s/Selwyn D. Whitehead
                                              SELWYN D, WHITEHEAD, ESQ.
                                              Attorney for Plan Proponents,
                                              Amalia and Jeff Hanna




In re: Koka Individual Chapter 11, Case No.: 20-50469
Combined Plan & Disclosure Statement                           (Version: 7/30/12)
August 10, 2021
                                        -15-
Case: 20-50469   Doc# 212    Filed: 08/10/21 Entered: 08/10/21 14:52:47    Page 15 of
                                          23
Exhibit 1 – What Follows Are the Events That Led To Bankruptcy, As
Alleged by the Debtor in His Plan Dated July 20, 2021.

     “Pursuant to the Status Conference Statement filed by Debtor
on April 27, 2020, “[t]his case was commenced with the filing of
a petition under Chapter 11 on March 10, 2020” and “[t]he Debtor
filed the instant case to stop the non-judicial foreclosure of
his real property located at 858 Acalanes Road, Lafayette, CA
94549. See Dkt. No. 39.

     As many of the creditors of this case are well aware, Debtor
was the sole shareholder of Green Bay Builders, Inc. (“GBBI”),
which operated a business as a general contraction under
California Contractors State License Board (“CSLB”) License No.
1015144. Though Debtor represents that he holds a general
contractor license, rather than use his license, he utilized the
license of another general contractor (as RMO) to conduct
business.

     As a result of at least two complaints filed against GBBI
and Debtor for its unlawful business practices, on August 19,
2020, CSLB issued a citation against GBBI for: (1) violation of
California Business & Professions Code § 7159 and issued a civil
penalty of $500 for this violation; (2) violation of California
Business & Professions Code § 7159.5 and issued a civil penalty
of $750 for this violation; and (3) violation of California
Business & Professions Code § 7161(b) and issued a civil penalty
of $750 for this violation. See CSLB Citation No. 2 2020 1159
(the “CSLB Citation”). Debtor has remitted payment in full to the
CSLB for each of these fines.

     Further, on April 1, 2021, the Office of the District
Attorney for the County of Santa Clara issued an arrest warrant
of Debtor based on the investigation conducted by the CSLB. In
particular, the pending charges against Debtor are: (1) violation
of California Insurance Code § 11880(a) for willfully
misrepresenting facts to obtain state compensation insurance
fund; (2) violation of California Penal Code § 484(b) for
unlawful diversion of funds; (3) violation of California Business
& Professions Code § 7159.5(a)(5) for accepting payment exceeding
work performed; and (4) violation of California Business &
Professions Code § 7159.3(a)(3) for receiving an excessive down
payment. See Case No. RF-2010-28024 (the “Criminal Case”).

     Debtor does not believe the CSLB Citation or the Criminal
Case will have any material impact on his ability to perform each
of those obligations and duties required by the Plan.”
In re: Koka Individual Chapter 11, Case No.: 20-50469
Combined Plan & Disclosure Statement                           (Version: 7/30/12)
August 10, 2021
                                        -16-
Case: 20-50469   Doc# 212    Filed: 08/10/21 Entered: 08/10/21 14:52:47   Page 16 of
                                          23
Exhibit 2 - What Creditors Would Receive if the Case Were
Converted to a Chapter 7

Real Property #1: 1702 Paru Street, Alameda, CA 94501
 Fair Market           Liens           Cost of      Estimated      Amt of               Net
    Value                               Sale        Income Tax    Exemption           Proceeds

 ~$1,625,833     1st   $824,544    $99,000          $250,000      $       0.00    $299,289.00

                 2nd   $153,000

      The Alameda Property is listed at $1,899,000 and is likely worth more.
However, the Creditors’ real estate agent needs to review each unit’s layout
and characteristics before she can determine the valuation.

Real Property #2: 858 Acalanes Road, Lafayette, CA 94549
 Fair Market           Liens           Cost of      Estimated      Amt of               Net
    Value                               Sale        Income Tax    Exemption           Proceeds

 $2,184,000      1st   $965,096    $131,040         $135,000      $0.00           $952,864.00


Real Property #1: 3190 Vichy Avenue, Napa, CA 94558*
 Fair Market           Liens           Cost of      Estimated      Amt of               Net
    Value                               Sale        Income Tax    Exemption           Proceeds

                 1st                                $26,023.95                    $172,478.36


      The Napa Property sold on August 24, 2020, and the Net Proceeds
represent the amount deposited in the IOLTA Trust Account for Farsad Law
Office, P.C. at close of escrow, less the estimated capital gains tax of
$26,023.95.

Personal Property:
           Description             Liquidation          Secured    Amt of               Net
                                      Value              Claim    Exemption           Proceeds
 Cash                              $ 11,198.00      $      0.00   $       0.00    $11,198.00
 Automobile #1                     $ 17,000.00      $      0.00   $3,325.00       $13,675.00
 Automobile #2                     $   3,000.00     $      0.00   $       0.00    $ 3,000.00
 Automobile #3                     $   3,000.00     $      0.00   $       0.00    $ 3,000.00
 Household Furnishings             $   5,300.00     $      0.00   $5,300.00       $       0.00
 Jewelry                           $         0.00   $      0.00   $       0.00    $       0.00
 Stocks / Investments              $         0.00   $      0.00   $       0.00    $       0.00
 Other Personal Property           $   2,850.00     $      0.00   $       0.00    $ 2,850.00
 TOTAL                                                                            $33,723.00

In re: Koka Individual Chapter 11, Case No.: 20-50469
Combined Plan & Disclosure Statement                                      (Version: 7/30/12)
August 10, 2021
                                             -17-
Case: 20-50469     Doc# 212       Filed: 08/10/21 Entered: 08/10/21 14:52:47           Page 17 of
                                               23
 Net Proceeds of Real Property and Personal Property                    $1,458,354.36
 Recovery from Preferences / Fraudulent Conveyances             [ADD]   $             0.00
 Chapter 7 Administrative Claim                            [SUBTRAC]    $             0.00
 Chapter 11 Administrative Claims                           [SUBTRACT   $    64,717.00
                                                                    ]
 Priority Claims                                            [SUBTRACT   $     3,268.00
                                                                    ]
 Chapter 7 Trustee Fees                                     [SUBTRACT   $   126,705.00
                                                                    ]
 Chapter 7 Trustee’s Professionals                          [SUBTRACT   $   155,000.00
                                                                    ]
 NET FUNDS AVAILABLE FOR DISTRIBUTION TO UNSECURED CREDITORS            $1,108,664.36


 Estimated Amount of Unsecured Claims                                   $1,567,572.00
 Percent Distribution to Class 2B Unsecured Creditors Under                             90%
 Proposed Plan (~$264,298.73).
 Percent Distribution to Class 2C Unsecured Creditors who Agreed                     44.66%
 to Treatment Pursuant to 11 U.S.C. Section 1112(a)(4) Under
 Proposed Plan ($522,842.82).
 Percent Distribution to Unsecured Creditors Under Liquidation                          71%
 Analysis




In re: Koka Individual Chapter 11, Case No.: 20-50469
Combined Plan & Disclosure Statement                            (Version: 7/30/12)
August 10, 2021
                                         -18-
Case: 20-50469     Doc# 212   Filed: 08/10/21 Entered: 08/10/21 14:52:47    Page 18 of
                                           23
Exhibit 3 - Monthly Income and Expenses
Prior to the Sale of the Lafayette Property
 Income                                                                       Amount
 Gross Employment Income                                               $15,000.00
 Gross Business Income                                                 $ 3,500.00
 Positive Cash Flow on Investment Property (Exhibit 5, Line A)         $         0.00
 A. Total Monthly Income                                               $18,500.00


 Expenses                                                                     Amount
 Includes Plan Payments on Secured Claims for Residence and Car
 Payroll Taxes and Related Withholdings                                   $3,000.00
 Retirement Contributions (401k, IRA, PSP)                                $      0.00

 Shelter Expenses (rent/mortgage, insurance, taxes, utilities)            $    704.00
 (Total Arrearages on New Principal Residence, 1702 Paru,
 Alameda, CA are $UNKNOWND)
 Household Expenses (food)                                                $    500,00

 Transportation Expenses (car payments, insurance, fuel)                  $    524.00
 Personal Expenses (e.g. recreation, clothing, laundry, medical)          $    500.00
 Building Maintenance                                                     $    500.00
 Other Expenses                                                           $     59.00
 Negative Cash Flow on Investment Property (Exhibit 5, Line B)            $2,153.31
 B. Total Monthly Expenses                                                $7,940.31


 C. Disposable Income (Line A - Line B)                                   $10,559.69


 Plan Payments                                                                Amount
 Plan Payments Not Included in Calculating Disposable Income
 Class 1(A), Deutsche Bank                                                $4,662.02

 Class 1(B), Citibank West                                                $    643.00

 Class 1(C), HSBC Bank USA, NA                                            $5,238.29
 D. Total Plan Payments                                                   $10,543.31


 E. Plan Feasibility (Line C - Line D)                                    $     56.38
 (Not feasible if less than zero)



In re: Koka Individual Chapter 11, Case No.: 20-50469
Combined Plan & Disclosure Statement                           (Version: 7/30/12)
August 10, 2021
                                        -19-
Case: 20-50469    Doc# 212   Filed: 08/10/21 Entered: 08/10/21 14:52:47       Page 19 of
                                          23
Exhibit 4 - Effective Date Feasibility

Can the Debtor Make the Effective Day Payments?
                                                              Amount          Amount
 A. Projected Total Cash on Hand on Effective Date                        $106,090.00

    Payments on Effective Date
      Administrative Expense Claims                       $64,717.00
      Priority Claims                                     $ 3,268.05
      Unsecured Small Claims (Class 2(a)                  $    562.88
      Unsecured Special Class Pursuant to U.S.C.          $22,842.82
      Section 1123(a)(4) (Class 2(C))
      U.S. Trustee Fees                                   $    650.00
 B. Total Payments on Effective Date                                      $ 91,391.20

 C. Net Cash on Effective Date (Line A - Line B)                          $ 14,698.80
 (Not feasible if less than zero)




In re: Koka Individual Chapter 11, Case No.: 20-50469
Combined Plan & Disclosure Statement                            (Version: 7/30/12)
August 10, 2021
                                        -20-
Case: 20-50469   Doc# 212    Filed: 08/10/21 Entered: 08/10/21 14:52:47    Page 20 of
                                          23
Exhibit 5 - Investment Property Analysis

Properties with Negative Monthly Cash-Flow:
Real Property #1 New Residence and Income: 1702 Paru Street, Alameda,
CA 94501
    Rental         Mortgage        Insurance     Property      Other         Net Income
    Income                                        Taxes       Expenses

 $4,890.00       1st$4,662.02    N/A           N/A           N/A             -$415.02
                 2nd   $ 643
      Debtor shall vacate the Lafayette Property as soon as practicable and
move into the vacate 5bed/2bath unit in this, the Alameda Property.

Real Property #1 Income: 858 Acalanes Road, Lafayette, CA 94549
    Rental         Mortgage        Insurance     Property      Other         Net Income
    Income                                        Taxes       Expenses

 $3,500          1st$5,238.29    N/A           N/A           N/A             -$1,738.29

      Debtor shall vacate the Lafayette Property as soon as practicable and
move into the vacate 5bed/2bath unit in the Alameda Property. Debtor shall
then sell the Lafayette Property for the benefit of creditors. In the interim,
the Debtor shall pay the rental income cash collateral to the mortgagee, HSBC
Bank USA, NA as adequate protection.

 B. Total Negative Cash Flow                                                 -$2,153.31




In re: Koka Individual Chapter 11, Case No.: 20-50469
Combined Plan & Disclosure Statement                               (Version: 7/30/12)
August 10, 2021
                                           -21-
Case: 20-50469     Doc# 212     Filed: 08/10/21 Entered: 08/10/21 14:52:47    Page 21 of
                                             23
Exhibit 6 – Additional Plan Provisions

PART 8. MEANS OF EXECUTION OF PLAN

(a) Transfer Net Proceed of Sale from Napa Property.
     Immediately after entry of an order confirming the Plan, the
Farsad Law Offices P.C. shall turn over to The Fuller Law Firm,
P.C. all funds (approximately $99,732.31) held in its IOLTA
attorney-client trust account from the sale of real property
commonly known as and located at 3190 Vichy Avenue, Napa,
California 94558 as authorized by Paragraph (15) of the Order
Authorizing Sale of Real Property [Dkt. No. 76], and The Fuller
Law Firm, P.C. shall deposit these funds in its IOLTA attorney-
client trust account. The Fuller Law Firm P.C. shall hold these
funds in trust for the benefit of creditors provided for by the
terms of the Plan.

(b) Deposit of Net Proceeds of Sale from the Lafayette Property.
     All net proceeds of sale from real property commonly known
as and located at 1702 Paru Street, Alameda, California 94501
shall be deposited directly into the IOLTA attorney-client trust
account for the Fuller Law Firm, P.C. and shall not be
transferred directly to Debtor or deposited into any account
maintained by Debtor. The Fuller Law Firm P.C. shall hold these
funds in trust for the benefit of creditors provided for by the
terms of the Plan.

(c) The Fuller Law Firm P.C. as Sole Disbursing Agent. The Fuller
Law Firm P.C. shall act as the sole disbursing agent for purposes
of remitting all payments due and owing to creditors provided for
by the terms and conditions of the Plan.

(d) Payment of Class 2(B) Claims.
     The Fuller Law Firm P.C. shall make pro-rata distributions
to creditors in Class 2(B) based on the allowed amount of their
claim as follows:

     (i) Effective Date Payment. On the Effective Date, The
Fuller Law Firm P.C. shall disburse to each creditor in
Class 2(C) a single pro-rata distribution based on the allowed
amount of their claim the remaining balance of the net proceeds
of sale from real property commonly known as and located at 3190
Vichey Avenue, Napa, California 94558 after payment of the claims
provided for in Class 2(a), Part 3(a), Part 3(b), and Part 3(c)
of the Plan (estimated at $$22,842.82).

      (ii) Sale of Lafayette Property. Within thirty (30) days
In re: Koka Individual Chapter 11, Case No.: 20-50469
Combined Plan & Disclosure Statement                           (Version: 7/30/12)
August 10, 2021
                                        -22-
Case: 20-50469   Doc# 212    Filed: 08/10/21 Entered: 08/10/21 14:52:47   Page 22 of
                                          23
after receipt of the net proceeds of sale from real property
commonly known as and located at 858 Acalanes Road, Lafayette,
California 94549, (estimated to be $952,891.00), The Fuller Law Firm
P.C. shall disburse to each creditor in Classes 2(B) and 2(C) a
single pro-rata distribution based on the allowed amount of their
claim.

(e) Capital Gains Taxes.
     Debtor shall be solely responsible for any and all post
petition tax obligations, including but not limited to, capital
gains taxes due and owing to the Internal Revenue Service (IRS)
and California Franchise Tax Board (FTB) resultant from the sale
of any real property and personal property after the petition
date (March 10, 2020).
     For clarification and avoidance of all doubt, Debtor shall
not reduce or otherwise deduct any taxes due and owing to any
applicable taxing authority (including capital gains) incurred
from the sale of 3190 Vichy Avenue, Napa, California 94558 or 858
Acalanes Road, Lafayette, California 94549 in calculating the
net proceeds of sale that shall be remitted to creditors provided
for in Class 2(B) of the Plan.

(f) Encumbrances on Alameda Property.
     Except to obtain a loan in an amount sufficient to satisfy
the full amount of the second lien held by Citibank West and any
arrearage claims related to 1702 Paru Street, Alameda, California
94501 as provided for in Class 1(B) of the Plan, until entry of
discharge, Debtor shall not sell, transfer, lease, or otherwise
encumber the real property commonly known as and located 1702
Paru Street, Alameda, California 94501 without obtaining:

      (i)    written approval from Amalia and Jeff Hanna; and

     (ii) entry of an order from the court approving the proposed
transaction.




In re: Koka Individual Chapter 11, Case No.: 20-50469
Combined Plan & Disclosure Statement                           (Version: 7/30/12)
August 10, 2021
                                        -23-
Case: 20-50469   Doc# 212    Filed: 08/10/21 Entered: 08/10/21 14:52:47   Page 23 of
                                          23
